DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1, 5-8, 13, 19 and 20, the cancelation of claims 2, 4 and 15-16, the withdrawal of claim 17, and the addition of claims 21-23, as filed on October 17, 2022, are acknowledged. 
Applicant's arguments, see Remarks filed on October 17, 2022, with respect to reference Boden as applied to amended claims 1 and 13 have been fully considered but they are not persuasive.
The Applicant argues that “Boden fails to disclose a particle in which "at least one structure-weakening element comprising a closed recess defined in the shaped ceramic abrasive particle," as recited in claim 1”.  However, Boden does disclose that “the shaped ceramic precursor particles generally contain oil droplets within the interior of the particle. Upon further heating the oil droplets are vaporized leaving behind ellipsoidal cavities within the interior of the resultant ceramic shaped abrasive particles” (paragraph 0071).  Cavities within the interior of the shaped abrasive particles reads on closed recesses.  
Applicant's arguments, see Remarks filed on October 17, 2022, with respect to reference Bauer as applied to amended claims 1 and 13 have been fully considered and are persuasive.  Therefore, the previous rejections to the claims and their dependent claims, as set forth in Office Action mailed on August 29, 2022, have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5-7 and 18-19, they are dependent from claim 2.  However, claim 2 has been canceled.  For the purpose of this examination, the examiner interprets the claims as dependent claims of claim 1. 
Regarding claims 20-23, they are indefinite due to their dependency on claim 19. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 13-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boden et al. (US20140109490).
Regarding claim 1, Boden discloses a shaped ceramic abrasive particle (paragraph 0076) comprising: at least three faces, of which at least two faces form a common edge on which at least one corner common to the at least three faces is located (paragraph 0071 and Figs. 2-3); and at least one structure-weakening element comprising a closed recess defined in the shaped ceramic abrasive particle, the closed recess having a substantially convexly curved shape (ellipsoidal cavities within the interior of the abrasive particle, paragraphs 0071 and 0090; Table 1).
Regarding claim 3, Boden discloses wherein the at least one structure-weakening element is located eccentrically to a center of gravity of the abrasive particle (Figs. 2-3).
Regarding claim 5, Boden discloses wherein the at least one structure-weakening element is configured as the closed recess in the material and is at a distance which is in a range from 1% to 50% of an average diameter of the abrasive particle from one of (i) one of the at least three faces, (ii) the at least one edge, and (iii) the at least one corner of the abrasive particle (cavities within the interior of the abrasive particle, paragraph 0071 and Figs. 2-3).
Regarding claim 6, Boden discloses wherein the at least one structure-weakening element further comprises at least one open recess defined in the material and/or at least one additional closed recesses defined in the material (paragraph 0071, Figs. 2-3).
Regarding claim 13, Boden discloses abrasive article (paragraph 0081) comprising: a plurality of shaped ceramic abrasive particles, each of which comprises: at least three faces, of which at least two faces form a common edge on which at least one corner common to the at least three faces is located; and at least one structure-weakening element comprising a closed recess defined in the shaped ceramic abrasive particle, the closed recess having a substantially convexly curved shape (ellipsoidal cavities within the interior of the abrasive particle, paragraph 0071).
Regarding claim 14, Boden discloses a total number of abrasive particles, which includes the plurality of ceramic abrasive particles, wherein the plurality of shaped ceramic abrasive particles comprises at least 5% of the total number of abrasive particles (paragraph 0084).
Regarding claim 18, Boden discloses wherein the abrasive particle is based on alpha-Al2O3 (alpha alumina, paragraph 0078).
Regarding claim 19, Boden discloses wherein the closed recess is formed as a void defined in the material of the abrasive particle (cavities within the interior of the abrasive particle, paragraph 0071).
Regarding claim 20, Boden discloses wherein the closed recess has a spherical, ball-like shape (paragraphs 0071 and 0076; Figs. 2-3).

Allowable Subject Matter
Claims 7-12 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a shaped ceramic abrasive particle wherein the essentially convexly curved shape has a radius of curvature of from 10 m to 200 m, in the context of the instant claim.  The closest cited prior art of Boden discloses a curvature being one order of magnitude smaller than the recited range (paragraph 0080). 
Regarding claim 8, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a shaped ceramic abrasive particle wherein the at least one structure-weakening element further comprises at least one of a material projection and a material overhang at the at least one edge and/or at the at least one corner of the abrasive particle, in the context of the instant claim.  The closest cited prior art of Boden discloses a shaped ceramic abrasive particles wherein the at least one structure-weakening element does not further comprises at least one of a material projection and a material overhang at the at least one edge and/or at the at least one corner of the abrasive particle (Figs. 2-3). 
Regarding claims 9-12, they are dependent from claim 8.
Regarding claim 21, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a shaped ceramic abrasive particle wherein the spherical, ball like shape has a radius of curvature of from 10 m to 200 m, in the context of the instant claim.  The closest cited prior art of Boden discloses a curvature being one order of magnitude smaller than the recited range (paragraph 0080). 
Regarding claim 22, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a shaped ceramic abrasive particle wherein the spherical, ball like shape has a radius of curvature of from 25 m to 175 m, in the context of the instant claim.  The closest cited prior art of Boden discloses a curvature being one order of magnitude smaller than the recited range (paragraph 0080). 
Regarding claim 23, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a shaped ceramic abrasive particle wherein the spherical, ball like shape has a radius of curvature of from 25 m to 50 m, in the context of the instant claim.  The closest cited prior art of Boden discloses a curvature being one order of magnitude smaller than the recited range (paragraph 0080). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713